                     UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION-DETROIT
IN RE:
                                               CHAPTER 13
MARY A KRUTSCH,
                                               CASE NO. 18-55881-PJS
DEBTOR.                                        JUDGE PHILLIP J SHEFFERLY
________________________________/

                     ORDER DISMISSING CHAPTER 13 CASE


     This matter having come on for hearing before the Court with


due notice having been provided, and after reviewing the Court's file


and those representations made on the record, the Court finds it


appropriate to enter this Order based upon one of the following


paragraphs so indicated:

     ☒     An oral motion to dismiss by the Chapter 13 Trustee, made


           on the record, and not opposed by the Debtor who were


           present personally or by counsel.


     IT IS HEREBY ORDERED that the within case is dismissed and the


automatic stays issued pursuant to 11 U.S.C.


§ 362 and 1301 are hereby terminated;


                                                                       Page 1 of 2
  18-55881-pjs   Doc 35   Filed 02/09/19   Entered 02/11/19 06:58:04   Page 1 of 2
      IT IS FURTHER ORDERED that the Clerk's Office shall immediately


provide notice of the entry of this Order to all interested parties and


the attorney for the Debtor, if any;


      IT IS FURTHER ORDERED that KRISPEN S. CARROLL, TRUSTEE, is discharged


as Trustee and the Trustee and her surety are released from any and


all liability on account of the within proceedings;



/s/ Krispen S Carroll
Krispen S. Carroll (P49817)
Margaret Conti Schmidt (P42945)
Maria Gotsis (P67107)
Chapter 13 Trustee
719 Griswold St., Ste 1100
Detroit, MI 48226
(313) 962-5035
notice@det13ksc.com

Signed on February 09, 2019




                                                                           Page 2 of 2
  18-55881-pjs   Doc 35       Filed 02/09/19   Entered 02/11/19 06:58:04   Page 2 of 2
